Exhibit 99.1 News Release FOR IMMEDIATE RELEASE Contact: At Dresner Corporate Services Robert L. Johnson, Chairman & CEO Curt Kollar, CFO Steve Carr 312-780-7211 706-645-1391 scarr@dresnerco.com bjohnson@charterbank.net or ckollar@charterbank.net CHARTER FINANCIAL ANNOUNCES STOCK REPURCHASE PROGRAM WEST POINT, Georgia, August 13, 2012—Charter Financial Corporation (NASDAQ: CHFN) announced today that the Board of Directors approved the repurchase of up to 320,000 shares, or approximately 5%, of Charter Financial’s current outstanding common stock.With uncertainty about the ability of First Charter, MHC to waive the receipt of dividends due to changes in regulation or policy by the Federal Reserve Board, Charter Financial has determined that it is preferable to repurchase stock instead of paying dividends at the present time.Any repurchases will be made through open market purchases, block trades, unsolicited negotiated transactions, pursuant to a 10b5-1 repurchase plan or any manner that complies with Rule 10b-18 of the Securities Exchange Act of 1934.Repurchased shares will be held in treasury and will be available for general corporate purposes. ###
